Dissenting Opinion by
Judge Craig :
I must respectfully dissent on the ground that the record does not establish that the appellant nurse “willfully violated” the regulation at 49 Pa. Code §21. 16 which contains the mandate:
(3) The registered nurse administers such anesthesia under the direction and in the presence of a licensed physician or dentist.
*634The record shows that the surgeon witness and anesthesiologist witness held differing opinions, as to the meaning, under the regulation, of administration of anesthesia and the meaning of “under the direction” of a physician or dentist.
It is undisputed that a physician was present in the operating room at all times material to appellant’s actions. It is also undisputed that Dr. Carter, appellant’s anesthesiologist supervisor, was present in the operating room during part of the time.
Because Dr. Carter was not present when appellant initially induced the anesthesia by needle, and because the physician present at that time was not his supervisor and was not paying attention, appellant has been deemed guilty of a willful violation.
However, one of the problems causing dispute among the expert medical witnesses is the ambiguity of the term “administers” in the regulation with reference to the administration of anesthesia. Does it refer only to the initial induction of anesthesia, or does it refer to the entire procedure, from beginning to end, during part of which appellant’s physieian/supervisor was present? The adjudication of the Board is clearly confused on the point, sometimes using the term to refer to the initial injection and, in other places, using the broader meaning, as indicated by discussion of the “commencement of administration” of anesthesia.
With the Board itself thus approving the broader meaning, it can be seen that appellant was not guilty of any egregious falsehood when he noted “Dr. Carter present & supervising” in the anesthesia record; that statement was true during part of the administration of anesthesia, although not throughout the entire procedure.
*635The major confusion is over what it means to have the “direction” as well as the “presence” of a “licensed physician or dentist. ’ ’ The parties appeared to agree that supervision by an anesthesiologist is not necessary, particularly because the hospital has more operating rooms than anesthesiologists, indicating that the supervision of an anesthetist by a physician other than an anesthesiologist would not be unusual.
There appears to be no insistence, by the Board or by the majority of this Court, that the urology resident physician, who was present, was unqualified. Although, being present, he could have responded to any emergency, the burden of his inattention at the time of inducing anesthesia has been placed upon appellant.
I do not believe that appellant’s failure to summon the resident physician to immediate involvement amounts to a willful violation.
Noting that the complaint here was filed by the surgeon, it appears that the appellant nurse was caught between the differing (albeit well-meaning) viewpoints of the surgical department and of the anesthesiology department, over the question of whether the regulation should be given a strict or liberal interpretation. The Board, by holding the penalty to a reprimand, has indicated some awareness of the difficulties faced by the appellant.
If the regulation is so unclear that experienced physicians cannot agree on its meaning, then appellant’s adoption of one of the interpretations should not constitute a willful violation. The decision of the Board should be reversed.
In any event, it is hoped that the Board will use its good offices to clarify the meaning of this ambiguous regulation for the guidance of anesthetists hereafter.